DETAILED ACTION
This Office action is in response to the Amendment filed on 06 April 2022.  Claims 1, 5-13 and 16 are pending in the application. Claims 2-4 and 14-15 have been cancelled.  Claim(s) 16 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Robin et al., US PG Pub. 20180331153, is related to method of manufacturing elementary chips. Robin teaches a) transferring, onto a connection surface of a control circuit (201, fig. 2A; ¶0057), an active diode stack (203, fig. 2A; ¶0057) comprising at least first and second doped semiconductor layers of opposite conductivity types (112 and 114, fig. 2A; ¶0058), so that the second semiconductor layer (114, fig. 2A) of the stack faces the connection surface of the control circuit (201, fig. 2A; ¶0057), b) forming in the active stack trenches (409, fig. 4A) delimiting a plurality of diodes (203, fig. 4A), the trenches (409, fig. 4A) further extending through said at least one insulating layer (413, fig. 4B) and emerging onto the connection surface of the control circuit (201, fig. 2A; ¶0057); and c) forming in said trenches (409, fig. 4A) first metallizations (220/222, fig. 4D) connecting the second semiconductor layer (114, fig. 2A) of the stack to the connection surface of the control circuit (201, fig. 2A; ¶0057).  Louis et al., US Patent 8421230 B1, is related to multiple superimposed metal levels of interconnections of the components. Louis discloses the method of bonding insulating layers with insulating layer 320 as shown in figure 4A. However, neither Robin nor Louis teach or suggest forming, in said trenches, of second metallizations insulated from the first metallizations, in contact with the sides of the first semiconductor layer; further comprising, successively a first step of partial forming of the trenches all the way to an intermediate level of the first semiconductor layer; a step of deposition of a first metal layer on the lateral walls of the trenches; a step of forming of first spacers made of an insulating material on the lateral walls of the trenches; a step of extension of the trenches all the way to an intermediate level of the second semiconductor layer; a step of forming of second spacers made of an insulating material on the lateral walls of the trenches; a step of extension of the trenches all the way to the connection surface of the control circuit; and a step of deposition of a second metal layer on the lateral walls of the trenches, wherein the first metallizations are formed in the second metal layer and the second metallizations are formed in the first metal layer, as recited in independent claim 1.
With respect to newly-submitted claim 16, neither Robin nor Louis teach or suggest a method comprising before step a): a step of deposition of a first insulating layer over the entire connection surface of the control circuit; and 10063723.1Application No.: 16/568,3925 Docket No.: C1490.70114USOOa step of deposition of a second insulating layer over the entire surface of the second semiconductor layer of the active diode stack, and wherein, at step a), the active diode stack is bonded to the control circuit by direct bonding of the first insulating layer to the second insulating layer, said at least one electrically- insulating layer being formed by the stacking of the first and second insulating layers, as recited in independent claim 16. 
Claims 5-13 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822